Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00333-CV

                                      Joseph Patrick GARZA,
                                             Appellant

                                                 v.

                                     NATIONS FUND I, LLC,
                                           Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-19-35
                          The Honorable Baldemar Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 12, 2019

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                  PER CURIAM